COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                     ORDER DENYING MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      Terry Wayne King II v. The State of Texas

Appellate case number:    01-19-00793-CR

Trial court case number: 1588183R

Trial court:              371st District Court of Tarrant County

       The State’s Motion for Reconsideration En Banc is denied.

       It is so ORDERED.

Judge’s signature: Richard Hightower
                   Acting for the En Banc Court


Date: June 9, 2022

The En Banc Court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.